Exhibit 10.22 NOTE AND SECURITY MODIFICATION AGREEMENT December 5, 2014 WHEREAS Principal Solar, Inc. ("Debtor" or "Maker") and ("Payee" or "Lender") entered into that certain Convertible Corporate Promissory Note dated June 5, 2014, (the "Note"), and the related Corporate Security Agreement of even date therewith ("Security Agreement"); and WHEREAS the parties thereto wish to modify the terms and conditions of the Note and Security Agreement; On the date first written above, for mutual promises and other valuable consideration the sufficiency of which is hereby acknowledged, the parties hereby agree to the following modifications to the Note and Security Agreement: Note ● The Final Maturity Date of the Note is hereby extended to June 30, 2015 ; ● The interest rate as defined in the Note Section 1.1 entitled "Interest", is hereby reduced to Twelve Percent (12%) per annum ; ● Section 1.4 of the Note is hereby deleted in its entirety and replaced with: "Section 1.4.
